Citation Nr: 0303045	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1984 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which found 
that new and material evidence had not been submitted in 
order to reopen a claim for entitlement to service connection 
for a left knee disability.

This appeal only addresses the issues of whether new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for a left knee 
disability.  Further development will be conducted on these 
issues on a de novo basis pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  By a February 1987 decision, the RO denied the 
appellant's claim of entitlement to entitlement to service 
connection for a left knee disability.  The appellant did not 
appeal that decision. 

3.  The evidence received since the unappealed February 1987 
RO decision is so significant that it must be considered in 
order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1987 RO determination which denied 
entitlement to service connection for left knee disability is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The additional evidence received since the RO's 
unappealed February 1987 decision is new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a left knee disability have been met. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

In this regard the veteran was notified of the requirements 
needed to substantiate his claims in the statement of the 
case, a September 2002 supplemental statement of the case 
from the RO to the veteran which set forth the VA's duties.  
A March 2002 letter from the RO to the veteran indicated what 
evidence must be submitted for his claim, and the VA's duty 
in obtaining any such identified evidence.  The record also 
reflects that the VA has obtained all available evidence.  
Thus, the Board concludes that to the extent of reopening 
these claims VA has satisfied the requirements set forth in 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110 (West 1991 & Supp. 2002), 38 C.F.R. § 3.303 (2002).


I. FACTUAL BACKGROUND AND ANALYSIS

The evidence of record at the time of the February 1987 RO 
determination is briefly summarized.  Of record was the 
enlistment examination which showed a well-healed scar on the 
external aspect of the left knee.  It was also noted that the 
veteran had previously underwent surgery on his left knee two 
years prior to repair a meniscus tear.  Apparently, the only 
other document on file was the report of a Physical 
Evaluation Board Proceeding which found the veteran 
physically unfit and recommended a combined disability rating 
of 20 percent.  The veteran was then separated from service.  

A VA examination was conducted in November 1986.  The 
diagnoses were left knee derangement and status post left 
knee meniscectomy.

In a February 1987 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disability.  At that time the RO determined that 
the left knee disability was the result of natural 
development process after the knee surgery.  The veteran did 
not appeal this decision which is now final. 38 U.S.C.A. § 
7105 (West 1991). However, the veteran may reopen his claim 
by submitting new and material evidence.  38 C.F.R. § 
3.156(a) (2002).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2002). See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).

Additional evidence received since the RO's February 1987 
decision includes additional service medical records that 
show treatment for the left knee disability during service.  
Also received was private and VA medical records, which show 
treatment for a current left knee disability.

Analysis

Service connection is warranted for disability that was 
incurred during service, or for a preexisting injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (20021).

To summarize, the Board finds that the additional service 
medical records received after the February 1987 rating 
decision is new and material because these records pertain to 
inservice treatment for the left knee.  Accordingly, the 
Board finds that the claim for service connection for a left 
knee disability is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is reopened 
and to this extent only the claim is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

